Adams, J.
This action was submitted upon printed arguments at the September term, 1883. We were then advised that other cases involving the same question were about to be submitted, and in which additional arguments would be made. The question presented being one of importance as affecting many tax titles, we desired to obtain all the aid possible by way of arguments of counsel. The consequence is that the disposition of the case has been considerably delayed.
l. tax sale and deed: unknown owner: no one in possession: deed without notice. ■ It will be observed that the question presented was determined in Fuller v. Armstrong, 53 Iowa, 683. The question is as to whether a tax deed can properly be issued where the land is taxed only to unknown owner, and where no one is in the actual occupancy of the same. It was held in Fuller v. Armstrong We are now asked to overrule that decision. that it can.
*457It is contended by the plaintiff that a tax deed has no validity except by statute, and can be issued properly only in accordance with the provisions of statute, and that there is no provision for the issuance of a tax deed, except after the lajise of ninety days from the time of the service of notice upon the person in whose name the land is taxed, and upon the person in possession. Code', § § 894 and 895. It is said that in Fuller v. Armstrong the court went beyond the statute, and held that a deed may be issued in a case where, the statute makes no provision for a deed. The question presented is certainly not free from difficulty.
There are, without doubt, many thousand acres of land in Iowa upon which the taxes have become delinquent, and which is unoccupied and taxed to unknown owners. It appeared to us, when the case of Fuller v. Armstrong was before us, that to hold that a tax deed could not be obtained upon such land while thus taxed or unoccupied would not only be a great surprise to those whom the state had invited to pay the taxes by purchase at tax sale, but would greatly embarrass the collection of the public revenue from the time such decision should be made. Taking the statute as a whole, it appeared to us that the intention of the legislature must have been that the provision for service of notice of the expiration of redemption was applicable only where such service was possible, and that where it was impossible the time of redemption would expire without notice. Nothing is more certain than that the legislature intended that the whole revenue should be collectible. All land is liable to be sold when the taxes are suffered to become and remain delinquent. But a sale has no significance unless it can carry title. The issuance of a deed is only the consummation of the sale, and the promise of a deed is necessarily involved in every sale. Where the provision for notice cannot be complied with, and where, for that reason, it cannot be deemed to have any application, we think that a deed may issue in accordance with the gen-real design of the statute, and that is, that the sale may be *458consummated by a deed, where the owner has had three years in which to redeem, and the holder of the tax certificate has complied with the statute as far as it is.in his power to do.
The provision for notice is for the benefit of the owner. If the notice cannot be given, it is partly by reason of the owner’s fault, and lie is hardly in a'condition to complain, lie might have had the statutory notice, actual or constructive, if he had seen to it that the land was taxed in his name, as it should have been.
2. PRACTICE in supreme court: stare decisis. But if we bad more doubt tlian we have about the correctness of the decision in Fuller v. Armstrong, we should hardly feel at liberty now to overrule it. That decision . „. - , was made m June, 1880. bmce then there have been two sessions of the legislature. If the owners of land unoccupied and taxed to unknown owners felt aggrieved by the decision, they should have gone to tbe legislature and procured an act that laud, while unoccupied and taxed to unknown owner, should not go to tax deed. But this has not been done. In the mean time tbe decision has stood as a rule of property for more than four years. What property has changed hands upon the strength of it, or wliat has been expensively improved, we do not know. In matters of this bind the court should overrule its. decisions only when some great mischief is to be prevented. No one would claim that this is a case of that kind. We think that the demurrer was properly sustained.
Aeeirmed.
Rothrook, Ch. J"., dissenting.